IN THE COMMONWEALTH COURT OF PENNSYLVANIA



The Gold Room, Inc.                :
                                   :
     v.                            : No. 1656 C.D. 2019
                                   :
Pennsylvania Liquor Control Board, :
                  Appellant        :


                                ORDER

     AND NOW, this 3rd day of February, 2021, IT IS HEREBY ORDERED that
the above-captioned opinion filed December 16, 2020, shall be designated
OPINION rather than MEMORANDUM OPINION and it shall be reported.


                            _____________________________________
                            ELLEN CEISLER, Judge